PAPADAKOS, Justice,
concurring.
I join the opinion authored by Mr. Chief Justice Nix for two reasons. First, I am in full accord with the rationale and principles enunciated in pages 1 through 14 and the first paragraph of page 15 of the slip opinion. Second, I read the balance of the opinion to constitute an express removal of Judge Glancey from office. No other conclusion of this Court can justify the entry of an “order forever barring Respondent from seeking or holding judicial office, pursuant to Article V, Section 18(i) of our Constitution.” (Opinion, p. 1356).
As Mr. Justice Zappala so succinctly stated in his concurring opinion in Matter of Cunningham, “I find no basis in the language of the Constitution for this Court to order a judicial officer to forfeit his office without ordering that he be ‘removed’ from office.” 538 A.2d 473 at 491.
As Mr. Chief Justice Nix wrote in his concurring opinion in Judicial Inquiry and Review Board v. Snyder, 514 Pa. 142, 523 A.2d 294 (1987), “Under the scheme of Article V, Section 18 of our Constitution, a recommendation of removal by the Judiciary Inquiry and Review Board (“Board”) requires this Court’s action before it has efficacy.” Id., 514 Pa. at 153, 523 A.2d at 300. I cannot believe that the Chief Justice meant to say that the “Court’s action” could be the avoidance of the entry of a formal order of removal.
I believe that perpetual banishment under Article V, Section 18(e) of our Constitution results automatically from this Court’s action of removal. Accordingly, I can only conclude from the final disposition of this case by the majority that this Court has acted to remove Judge Glancey. Therefore, I join.